Citation Nr: 0920821	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-37 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

3.  Entitlement to service connection for an enlarged heart.

4.  Entitlement to service connection for hypertension with 
ischemic heart disease.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied entitlement to service 
connection for an enlarged heart and for hypertension with 
ischemic heart disease.  This matter also arises from a 
November 2005 rating decision wherein the RO denied 
entitlement to service connection for peripheral neuropathy 
of the lower extremities and for erectile dysfunction 
(claimed as loss of use of a sexual organ).  

The Veteran presented testimony at a personal video 
conference hearing in February 2007 before the undersigned 
Acting Veterans Law Judge.  A copy of the hearing transcript 
was attached to the claims file.

The claim was remanded by the Board in August 2007 and 
December 2008 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the case in December 2008 to afford the 
Veteran medical examinations and obtain medical opinions 
regarding the issues of entitlement to service connection for 
erectile dysfunction, peripheral neuropathy of the lower 
extremities, an enlarged heart, and hypertension with 
ischemic heart disease.  

After development, the AMC issued a supplemental statement of 
the case (SSOC) in April 2009 that continued the denial of 
service connection.  However, the issues addressed in the 
April 2009 SSOC are not the issues currently on appeal.  The 
April 2009 SSOC shows the issues as entitlement to service 
connection for lung cancer associated with herbicide 
exposure, foot condition and leg condition and skin cancer.  
Those issues were withdrawn by the Veteran at his February 
2007 Board hearing and in a February 2007 written request.  
Once the Veteran withdrew those issues, there remained no 
allegations of error of fact or law for appellate 
consideration.  The Board dismissed those issues in an August 
2007 decision.  

Thus, the case is remanded for the AMC/RO to review the 
additional evidence and to issue a SSOC on the issues on 
appeal which are entitlement to service connection for 
erectile dysfunction, peripheral neuropathy of the lower 
extremities, an enlarged heart, and for hypertension with 
ischemic heart disease.  

Also, additional development is needed.  As discussed in the 
Board's December 2008 decision, since the Veteran served with 
a unit at the time it was located at the demilitarized zone 
DMZ in Korea between April 1968 and July 1969, the Board 
conceded that he was exposed to Agent Orange during service.  
See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 
10(k).  In the case of such a Veteran, service connection for 
listed diseases will be presumed if they are manifest to a 
compensable degree within specified periods.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  
This presumption of service connection may be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d).  The United States Court 
of Appeals for the Federal Circuit has held that when a 
Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994).  The 
provisions set forth in Combee are applicable in cases 
involving Agent Orange exposure.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007).

The Veteran testified that he had heart surgery in June 2006 
at a VA Medical Center; however, records pertaining to the 
heart surgery are not of record.  He testified that he had 
been told by a doctor(s) that his enlarged heart and 
peripheral neuropathy of the lower extremities were due to 
exposure to Agent Orange.  The Veteran also contends that his 
hypertension with ischemic heart disease is due to exposure 
to herbicides.  The Veteran was afforded VA medical 
examinations in February 2009 and March 2009 and medical 
opinions as to etiology were provided.  Those opinions, 
however, did not address whether the Veteran's contentions 
that his claimed enlarged heart, diagnosed as coronary artery 
disease; hypertension with ischemic heart disease; and 
peripheral neuropathy of the lower extremities was due to 
Agent Orange exposure.  In addition, the Board notes that the 
March 2009 VA examiner stated that polyneuropathy was not 
found but that the Veteran had complaints of foot pain and 
had medication commonly prescribed for peripheral nerve pain.  
A diagnosis was not provided.  The Board finds that 
additional medical opinions are needed to adjudicate the 
claim.  38 C.F.R. § 3.159(c)(4) (2008).  The March 2009 VA 
examiner should be asked to provide a diagnosis of the 
Veteran's claimed peripheral neuropathy and both VA examiners 
should be asked to provide an additional opinion on the 
relationship between exposure to Agent Orange and the 
Veteran's heart disease, hypertension with ischemic heart 
disease, and peripheral neuropathy of the lower extremities.  

The Board notes that at the March 2009 VA neurology 
examination, the examiner commented that the Veteran produced 
a bottle of medication commonly prescribed for peripheral 
nerve pain that had been prescribed by an outside physician.  
The Veteran should be requested to submit these private 
medical records or authorization for VA to secure the 
records.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to submit the 
private medical records from the medical 
provider who prescribed medication for 
peripheral nerve pain; or, if he wishes to 
provide identifying information and 
authorization for VA to secure the private 
medical records. 

2.  Request the VA treatment records 
pertaining to the Veteran's heart surgery 
in June 2006.  

3.  Arrange for the VA examiner who 
examined the Veteran in February 2009 to 
review the claims file.  The examiner's 
report should indicate that the review was 
performed.  The determination as to 
whether an additional examination is 
needed is left to the examiner's 
discretion.  If the examiner is no longer 
available, forward the request for a 
supplemental opinion to another 
appropriate examiner., who should provide 
an opinion as to whether it is at least as 
likely as not that the Veteran's (a) 
current heart disease claimed as an 
enlarged heart; and (b) hypertension with 
ischemic heart disease is due to or 
resulted from exposure to herbicides in 
service.  A rationale should be provided 
for all opinions expressed.

4.  Arrange for the VA certified 
physician's assistant (PA-C) who examined 
the Veteran in March 2009 to review the 
claims file.  The PA-C's report should 
indicate that the review was performed.  
The determination as to whether an 
additional examination is needed is left 
to the examiner's discretion.  If that 
examiner is no longer available, forward 
the request for a supplemental opinion to 
another examiner specializing in 
peripheral neuropathy or neurological 
disorders.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that claimed peripheral 
neuropathy of the lower extremities is due 
to or resulted from exposure to herbicides 
in service.  A rationale should be 
provided for all opinions expressed.

5.  Then, readjudicate the appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of time 
allowed for response.  Thereafter, the 
case should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

